03/27/2018


                                        DA 17-0380

         IN THE SUPREME COURT OF THE STATE OF MONTANA
                                        2018 MT 61


IN THE MATTER OF:

I.M., O.G. and A.D.

           Youths in Need of Care.

APPEAL FROM:          District Court of the Ninth Judicial District,
                      In and For the County of Glacier, Cause No. DN 15-16
                      Honorable Robert G. Olson, Presiding Judge

COUNSEL OF RECORD:

             For Appellants:

                      Robin Meguire, Attorney at Law; Great Falls, Montana
                      (for Mother)

                      Kelly M. Driscoll, Montana Legal Justice; Missoula, Montana
                      (for Father)

             For Appellee:

                      Timothy C. Fox, Montana Attorney General, C. Mark Fowler, Assistant
                      Attorney General; Helena, Montana

                      Terryl Matt, Glacier County Attorney, Mark Westveer, Deputy County
                      Attorney; Cut Bank, Montana



                                                  Submitted on Briefs: February 28, 2018

                                                             Decided: March 27, 2018


Filed:

                      __________________________________________
                                        Clerk
Justice Ingrid Gustafson delivered the Opinion of the Court.

¶1     S.M. (Mother) is the biological mother of I.M., O.G., and A.D. J.D. (Father) is the

biological father of A.D. Mother and Father appeal the June 5, 2017 orders of the Ninth

Judicial District Court, Glacier County, terminating their respective parental rights to the

children. We affirm.

¶2     We restate the issues on appeal as follows:

       1. Whether the District Court erred in admitting Mother’s and Father’s drug test
       results at the termination hearing.

       2. Whether the District Court abused its discretion in terminating Mother’s and
       Father’s parental rights.

                 FACTUAL AND PROCEDURAL BACKGROUND

¶3     I.M. and O.G. were born to Mother in 2011 and 2012, respectively. A.D. was born

to Mother and Father on May 8, 2015. Shortly after A.D.’s birth, she began to suffer from

withdrawals. On May 11, 2015, A.D. was transported to the NICU at Benefis Hospital in

Great Falls, Montana due to the severity of the withdrawals. On May 14, 2015, the

Montana Department of Public Health and Human Services (Department) filed a Petition

for Emergency Protective Services.

¶4     Both parents stipulated to adjudicating the children as youths in need of care and

granting temporary legal custody (TLC) to the Department. On January 27, 2016, Mother

and Father each stipulated to court-approved treatment plans designed to address their

chemical dependency issues, their mental health issues, and their deficient parenting skills.

On March 18, 2016, a licensed chemical dependency counselor, Raymond Antonsen

(Antonsen), conducted chemical dependency evaluations of both parents.             Antonsen


                                             2
diagnosed Mother with a substance abuse disorder and recommended intensive outpatient

treatment. Antonsen found Father struggled with substance abuse and recommended

Father participate in inpatient services followed by sessions with a provider experienced in

treating co-occurring mental health disorders.      The District Court extended TLC on

multiple occasions to allow both parents time to complete their treatment plans.

¶5     On October 11, 2016, the Department petitioned to terminate both parents’ parental

rights pursuant to § 41-3-609(1)(f), MCA, on the grounds that neither had successfully

completed their respective treatment plans. The District Court held termination hearings

on March 29 and April 12, 2017. The Department presented the following witnesses:

Antonsen, Doreen King (King) of Big Sky Testing Services, Dani Walter (Walter) of

Compliance Monitoring, Court Appointed Special Advocate Cheryl Lux (CASA Lux), and

Child Protective Specialist Amy Krause (CPS Krause).

¶6     After Antonsen testified regarding each parent’s chemical dependency evaluations,

the Department called King to testify. Although King works as a specimen collector at Big

Sky Testing Services, she did not perform the actual urinalysis or hair follicle testing. The

Department sought admittance of the parents’ drug testing results through King, but Father

objected on the basis of hearsay and lack of foundation. The District Court sustained the

objection. The Department then called Walter to testify. Walter is a urinalysis and hair

follicle collector employed by Compliance Monitoring Systems. Neither Walter nor King

testified to the drug testing results of the specimens they had collected from the parents.

CASA Lux testified regarding the well-being of the children since they began living with

the maternal grandparents at the time of removal. CASA Lux recommended permanent


                                             3
guardianship with the grandparents, but agreed termination of Mother’s and Father’s

parental rights may be appropriate. CASA Lux testified she had reviewed the written

reports of Mother’s and Father’s respective drug testing results, but she did not testify as

to those results. CASA Lux further testified that her review of the drug test results assisted

her in forming her opinion as to the best interest of the children.

¶7     The Department’s last witness was CPS Krause. The Department again sought

admittance of the parents’ respective drug testing results through CPS Krause. The

Department argued the written reports of the drug testing results were admissible through

CPS Krause under the business record exception to the hearsay rule. Counsel for both

parents objected based on hearsay and for lack of foundation.            The District Court

provisionally admitted each parent’s drug testing results pending briefing by the parties on

whether proper foundation had been laid. CPS Krause proceeded to testify regarding

Mother’s and Father’s failed drug tests. CPS Krause further testified regarding the progress

Mother and Father had recently shown with completing their treatment plans, but also

testified she did not believe either’s progress showed sufficient compliance within a

reasonable time.

¶8     The parties submitted briefs regarding the admittance of the drug testing results

through CPS Krause. The parents both argued the results of their drug tests were hearsay

and not admissible without the testimony of a laboratory technician. The Department

maintained such was not necessary and that the test results were admissible as an exception

to the hearsay rule as a business record. The termination hearing was continued until

April 12, 2017. At the outset of the April 12, 2017 hearing, the District Court ruled on the


                                              4
admissibility of the parent’s respective drug testing results. The District Court admitted

the results of the drug testing through CASA Lux stating the following:

      What I’m doing now is I’m going to rule on that and it’s kind of strange, but
      I’m ruling on it based upon what I see as the status of the Mom. The
      information concerning the results of the drug test is admissible through the
      CASA person because they can both put it in a report and testify as to matters
      which are hearsay. Well, there’s no doubt that the reports are hearsay. The
      other issue raised was whether or not they would, the reports would get in
      through the business record exception, which my reading of the case cited
      would require a foundation from the creating entity which would be the entity
      that performed the testing or the actual document could be admitted as a
      business record, which we didn’t have. But the information concerning the
      test results can and did come in through the CASA and is hearsay, but both
      statutorily and through case law, a CASA is allowed to testify as part of its
      investigation and as part of its recommendations, the Court has what’s in the
      best interests of the child basis, the test results are admissible and the
      information testified to by the CASA concerning those test results is admitted
      and stays on the record. If that’s -- Did I clarify that? Oh, it made it worse.
      It’s in. That’s how it’s in. It’s not in for a business record exception.

(Emphasis added.)

¶9    On June 5, 2017, the District Court issued its Findings of Fact, Conclusions of Law,

and Order terminating Mother’s parental rights to I.M., O.G., and A.D. and Father’s

parental rights to A.D. The District Court found Mother and Father each failed to complete

several aspects of their respective treatment plans. Although the Department attempted to

make contact with either or both parents on 38 occasions, Mother and/or Father returned

contact with the Department on only 16 occasions. The Department also attempted to set

up times to meet with the parents on eight occasions without success. Specifically, Mother

failed to attend three scheduled chemical dependency evaluations and when she completed

an evaluation on March 18, 2016, she failed to meet with the Department to discuss the

results of the evaluation and the recommendations as to treatment.           Although the


                                            5
Department attempted to contact Mother 46 times regarding her random drug testing, she

only responded on eleven occasions. Mother had tested positive for illegal drugs on eleven

occasions. The District Court did find Mother had provided five clean drug test results

from February 2017 to March 2017. Regarding Mother’s mental health, Mother set up and

attended only one counseling appointment on February 7, 2017. Regarding Mother’s

parenting skills, Mother visited the children only seven times and called them less than

50% of the scheduled times since their removal on May 9, 2015. Mother attended one

parenting class on February 8, 2017, but failed to attend the next three classes. Further,

Mother failed to maintain contact with the Department.

¶10    The District Court’s findings regarding Father’s compliance with the treatment plan

are similar to those it found with regard to Mother. Father failed to attend three scheduled

chemical dependency evaluations and when he finally completed an evaluation on

March 18, 2016, he also failed to meet with the Department to discuss the results of the

evaluation and his treatment needs. Although the Department attempted to contact Father

46 times regarding his random drug testing, he only responded on eight occasions. Father

tested positive for illegal drugs on eight occasions. The District Court did find that

although the four drug tests Father provided in March 2017 were positive for THC, these

four tests were negative for methamphetamine. Father did not participate in any chemical

dependency treatment programs. Regarding Father’s mental health, Father failed to attend

or schedule any mental health appointments. Regarding Father’s parenting skills, Father

visited A.D. only seven times and only occasionally called and spoke to A.D. since the

child’s removal in May 2015. Father attended one parenting class on February 8, 2017,


                                             6
but failed to attend the next three classes. Father failed to maintain contact with the

Department.

¶11    The District Court determined with regard to each child that Mother’s and Father’s

conduct was “unlikely to change within a reasonable time based on the birth parents lack

of commitment to remain drug free, lack of cooperation with the Department, and lack of

motivation to be integrated into the youth’s daily life.” The District Court found that

although Mother and Father had recently communicated with the Department, the

communication occurred only after the Department petitioned for Termination of Parental

Rights and each had not worked with the Department to complete their court-approved

treatment plans for the nearly two years prior to the filing of the termination petition.

Further, the District Court found it was unlikely Mother or Father would complete their

treatment plans in the foreseeable future. Both parents timely appeal the District Court’s

termination of their parental rights.

                                STANDARD OF REVIEW
¶12    A district court’s decision to terminate parental rights is reviewed for an abuse of

discretion. Findings of fact are reviewed for clear error. A factual finding is clearly

erroneous if it is not supported by substantial evidence, if the court misapprehended the

effect of the evidence, or if review of the record convinces this Court a mistake was made.

In re J.B., 2016 MT 68, ¶ 10, 383 Mont. 48, 368 P.3d 715 (citations omitted). Conclusions

of law are reviewed to determine whether the district court interpreted the law correctly.

J.B., ¶ 9 (citation omitted).




                                            7
¶13    This Court reviews a district court’s evidentiary rulings for an abuse of discretion.

To reverse a district court’s evidentiary ruling for an abuse of discretion, this Court must

determine the district court either acted arbitrarily without employment of conscientious

judgment or exceeded the bounds of reason resulting in substantial injustice. In re O.A.W.,

2007 MT 13, ¶ 32, 335 Mont. 304, 153 P.3d 6 (citations and quotations omitted).

                                      DISCUSSION

¶14 1. Whether the District Court erred in admitting Mother’s and Father’s drug test
results at the termination hearing.

¶15    Both parents argue the District Court erred in admitting evidence of Mother’s and

Father’s drug test results. Specifically, they argue the District Court erred in relying on

§ 41-3-112(4), MCA, to admit the drug test results through CASA Lux’s testimony. Both

parents maintain the drug test results were improperly admitted through CASA Lux

without sufficient foundation. The State argues the District Court did not error in admitting

the drug test results through CASA Lux asserting her testimony provided sufficient

foundation.

¶16    M. R. Evid. 801 provides, “hearsay is a statement, other than one made by the

declarant while testifying at the trial or hearing, offered in evidence to prove the truth of

the matter asserted.” “Hearsay is not admissible except as otherwise provided by statute,

these rules, or other rules applicable in the courts of this state.” M. R. Evid. 802. The

Department sought to introduce evidence of the drug test result reports, which showed both

parents failed their drug tests on multiple occasions. Out-of-court statements to that effect

are hearsay and inadmissible unless an exception to the hearsay preclusion applies. The



                                             8
State does not dispute the drug test results are hearsay and, on appeal, now does not argue

an exception to the hearsay exclusion is applicable.1 Thus, the laboratory drug test results

constituted inadmissible hearsay and could not be admitted into evidence.

¶17    Nevertheless, the District Court admitted testimony regarding the drug test

results through CASA Lux. Specifically, the District Court admitted the testimony based

on § 41-3-112(4), MCA. Section 41-3-112(4), MCA, states: “information contained in a

report filed by the guardian ad litem or testimony regarding a report filed by the guardian

ad litem is not hearsay when it is used to form the basis of the guardian ad litem’s opinion

as to the best interests of the child.” At issue in this case is whether this provision allows

a district court to issue a finding of fact based on evidence that constitutes hearsay

contained within the guardian ad litem’s report.

¶18    Section 41-3-112(4), MCA, originated in 1999 when the Legislature added

subsection 3 to § 41-3-303, MCA (1999). HB 366, 56th Leg. (Mont. 1999). The purpose

of House Bill 366 was to bring Montana into compliance with the Adoptive and Safe

Families Act which was designed to make the child’s safety the paramount concern in child

dependency cases. The legislative history provides that the intent of adding subsection 3

was to clarify that “reports of the guardian ad litem are to be allowed into evidence for the

purpose of forming the basis of the GAL’s opinion and recommendations regarding the

child’s best interest, but the court is not to rely on the information contained in the reports



1
 The Department argued to the District Court that the drug test results were admissible through
the business records exception to hearsay. However, the State does not argue the applicability of
the business records exception on appeal.


                                               9
as basis for legal findings without more direct, admissible evidence.” House Committee

on Judiciary Hearing, Exhibit 3, (January 27, 1999) (emphasis added). The legislative

history of § 41-3-303(3), MCA (1999), reveals subsection 3 was enacted to allow a

guardian ad litem’s report to be admitted into evidence even if the basis of the guardian ad

litems’ opinions or recommendations regarding the child’s best interest contained hearsay.

The legislature specifically noted, however, the court should not rely or admit information

contained in the report “without more direct, admissible evidence.” Section 41-3-303(3),

MCA, has been renumbered as § 41-3-112(4), MCA, but the language remains the same.

¶19    Based on the plain language and legislative history of § 41-3-112(4), MCA, the

District Court erred in admitting the drug test results through CASA Lux. The legislature

enacted what is now § 41-3-112(4), MCA, to allow guardian ad litems to gather

information from collateral sources to form and make recommendations as to the best

interest of the child. The subsection was not enacted as a bypass for the Department to

admit evidence reviewed by a guardian ad litem or contained within a guardian ad litem’s

report that would otherwise be inadmissible or to cure a party’s failure to call a qualified

witness to testify regarding the admissible evidence.

¶20    Thus, while a CASA may rely on her review of a parent’s drug test results to form

her opinions and recommendations regarding the best interest of the children, the drug test

results are not admissible through the CASA and cannot support a district court’s finding

of a parent’s failed drug test without other admissible evidence to support that finding. The

District Court erred in admitting the testimony regarding the results of the parents’

respective drug tests through CASA Lux pursuant to § 41-3-112(4), MCA. In order for the


                                             10
Department to admit the parents’ respective drug testing results into evidence, the

Department would have to call a qualified expert witness to testify regarding the process

of the specimen collection, the testing method utilized and the accuracy and reliability of

the specimen analysis.

¶21    Finally, we are unpersuaded by the State’s argument that CASA Lux had sufficient

scientific knowledge to qualify as an expert to testify as to the specimen collection process,

the testing method used or the accuracy and reliability of the drug test results. To admit

drug testing results, evidentiary foundation must be laid to demonstrate the expert has

adequate knowledge, by training or education, and sufficient factual information on which

to base an opinion. M. R. Evid. 702; Hulse v. DOJ, Motor Vehicle Div., 1998 MT 108,

¶ 48, 289 Mont. 1, 961 P.2d 75. During the termination hearing, the Department did not

elicit any testimony regarding CASA Lux’s scientific skill, education, or expertise

qualifying her to testify regarding the hair and urinalysis drug testing process or specimen

analysis. CASA Lux testified only that she had been in contact with the “drug testing

people,” had received copies of the drug testing reports, and those reports helped form her

opinions as to the best interests of the children. Based on this record, we conclude there

was inadequate foundation to demonstrate CASA Lux had the requisite knowledge, by

training or education, to satisfy the requirements of M. R. Evid. 702.

¶22    Based on the foregoing, we conclude the District Court abused its discretion in

admitting the parents’ respective drug test results. Having determined the drug test results

were not properly admitted into evidence, we next consider whether the District Court

abused its discretion is terminating Mother’s and Father’s parental rights.


                                             11
¶23 2. Whether the District Court abused its discretion in terminating Mother’s and
Father’s parental rights.

¶24    Both parents argue the District Court abused its discretion in terminating their

parental rights based on the District Court’s admission into evidence of their respective

drug test results during the termination hearing. Consequently, both assert the District

Court impermissibly relied on these test results to terminate their parental rights. Father

further argues there was not clear and convincing evidence his conduct was unlikely to

change. Mother also argues the District Court should have considered guardianship or an

extension of TLC before terminating her parental rights.

¶25    The State argues the District Court did not abuse its discretion by terminating both

parents’ parental rights as substantial evidence existed to support the District Court’s

decision that the parents failed to complete their respective treatment plans. Specifically,

the State maintains that even if the drug test results were improperly admitted, Mother’s

and Father’s noncompliance with other aspects of their treatment plans substantially

support the District Court’s ultimate conclusion to terminate their parental rights.

¶26    It is well established a natural parent’s right to care and custody of a child is a

fundamental liberty interest which courts must protect with fundamentally fair procedures

at all stages of termination proceedings. In re C.J., 2010 MT 179, ¶ 26, 357 Mont. 219,

237 P.3d 1282 (citations omitted). The best interests of the children are of paramount

concern, however, and take precedence over parental rights. In re A.H.D., 2008 MT 57,

¶ 13, 341 Mont. 494, 178 P.3d 131. A district court may order termination of the

parent-child relationship if “the child is an adjudicated youth in need of care” and (1) “an



                                             12
appropriate treatment plan that has been approved by the court has not been complied with

by the parents or has not been successful” and (2) “the conduct or condition of the parents

rendering them unfit is unlikely to change within a reasonable time.” Section 41-3-

609(1)(f)(i)-(ii), MCA.

¶27      A treatment plan is an agreement or court order that specifies the actions a parent

must take to resolve the conditions that resulted in the need for protective services for the

child.    Section 41-3-102(30), MCA.       Partial or even substantial compliance with a

treatment plan is insufficient to preclude termination of parental rights. In re D.F., 2007
MT 147, ¶ 30, 337 Mont. 461, 161 P.3d 825.

¶28      On December 11, 2015, the District Court adjudicated I.M., O.G., and A.D., as

youths in need of care. The parents’ respective court-approved treatment plans contained

four objectives: (1) address chemical dependency issues, (2) attend counseling and attend

to mental health needs, (3) attend parenting classes, and (4) communicate with the

Department on a regular basis. The record shows each parent completed a chemical

dependency evaluation with Antonsen on March 18, 2016. However, after this date, the

record clearly reflects that neither parent completed any other aspects of their treatment

plans until February 2017, nearly a year later.

¶29      The record supports the District Court’s finding that Mother failed to comply with

her treatment plan. Mother failed to follow Antonsen’s recommendations to address her

chemical dependency issues, which included completing either an intensive outpatient or

inpatient treatment program; failed to appear for random drug tests; only attended one

counseling session and one parenting class, failing to attend any follow-up sessions or


                                             13
classes; had infrequent contact with the children; and failed to remain in contact with the

Department.

¶30    The record also supports the District Court’s finding that Father failed to comply

with his treatment plan. Father likewise failed to follow Antonsen’s recommendations to

address his chemical dependency issues, which included inpatient treatment with

individual sessions with a provider experienced in treating co-occurring mental health

disorders; failed to appear for random drug tests; failed to attend any counseling sessions;

only attended one parenting class, failing to attend any follow-up classes; had infrequent

contact with A.D.; and failed to remain in contact with the Department.

¶31    Based on the record, Mother and Father failed to comply with their treatment plans.

The parents’ minimal compliance with some requirements of their respective treatment

plans does not negate their substantial lack of compliance and progress with regard to most

other requirements of the treatment plans, especially the failure to address their chemical

dependency issues. Exempting the parents’ drug testing results, which we found to be

inadmissible above, substantial evidence supports Mother and Father did not comply with

their treatment plans.

¶32    The District Court outlined each parent’s non-compliance with their respective

treatment plans and their overall lack of success and progress. The District Court then

found Mother and Father are not capable of safely parenting I.M., O.G., and A.D., and their

condition or conduct which precludes them from doing so is not likely to change within a

reasonable time. To “determin[e] whether the conduct or condition of the parents is

unlikely to change within a reasonable time” the court must find continuing the parent-child


                                            14
relationship “will likely result in continued abuse or neglect or that the conduct or the

condition of the parents renders the parents unfit, unable, or unwilling to give the child

adequate parental care.” Section 41-3-609(2), MCA.

¶33    The District Court concluded the conduct or condition of each Mother and Father

was unlikely to change based on their lack of commitment to remain drug free, their lack

of participation in chemical dependency treatment, their lack of cooperation with the

Department, and their lack of motivation to be integrated into the children’s daily lives.

The District Court found that “if either parent was serious about their future sobriety and

regaining custody of their children, he or she could have made time to meet with the case

worker and start working on the Department prepared and Court-approved treatment plan.”

Instead, Mother and Father each unilaterally and inappropriately determined their own

treatment plans. At the termination hearing, Father testified he believed the children should

never have been removed from their home in the first place. The District Court found this

testimony reflected Father’s lack of insight as to how his drug abuse put his child at risk

and further astutely concluded if Father lacked the insight to see the problems now, it is

unlikely he will change to address the problems within a reasonable time.

¶34    Father now argues the District Court’s findings are clearly erroneous as he has

recently taken steps to complete his court-approved treatment plan. Even if we accept the

assertion this demonstrates legitimate progress towards making the necessary changes he

needs to make, we must conclude Father failed to demonstrate the District Court’s findings

are clearly erroneous. When addressing whether a parent’s conduct is unlikely to change

in a reasonable time, the court must assess the past and present conduct of the parent. In


                                             15
re E.K., 2001 MT 279, ¶ 47, 307 Mont. 328, 37 P.3d 690. We have repeatedly stated that

“we do not have a crystal ball to look into to make this determination, so it must, to some

extent, be based on a person’s past conduct.” E.K., ¶ 47 (citations omitted). The District

Court specifically focused on Father’s lack of commitment to work with the Department

to complete his treatment plan over the course of two years and found those issues to be of

such a duration and nature as to render him unlikely to make necessary future changes

within a reasonable time.

¶35    In determining whether the conditions are likely to change, “the court shall give

primary consideration to the physical, mental, and emotional” needs of the child. Section

41-3-609(3), MCA.       Father argues his recent commitment to the treatment plan

demonstrates his conduct has changed and he is willing and able to give A.D. adequate

parenting care. The District Court gave primary consideration to the physical, mental, and

emotional needs of A.D. in determining Father’s conduct was unlikely to change. Despite

the evidence demonstrating some recent progress, Father has failed to demonstrate the

District Court was clearly erroneous in finding the conduct or condition rendering him unfit

or unable to parent A.D. was unlikely to change within a reasonable time.

¶36    Mother does not dispute the finding her conduct or condition is unlikely to change

within a reasonable time. The District Court focused on Mother’s lack of commitment to

remain drug free, lack of motivation to be integrated into the children’s lives, and her lack

of cooperation with the Department. Specifically, the District Court found Mother’s past

conduct demonstrates a lack of interest in parenting the children nearly to the point of

abandonment and her belated attempts to remain clean and sober do not indicate her


                                             16
conduct will likely change within a reasonable time. Based on the admissible evidence

before it, the District Court’s finding that Mother was unlikely to change was not clearly

erroneous. Therefore, even without consideration of the parents’ respective drug test

results, the District Court did not abuse its discretion in terminating the parents’ parental

rights as the record supports that both failed to comply with their treatment plans and the

conduct or condition rendering them unfit or unable to parent was unlikely to change within

a reasonable time.

¶37    Further, we note if a child has been in foster care for fifteen out of the most recent

twenty-two months, the best interests of the child are presumed to be served by termination

of parental rights. Section 41-3-604(1), MCA. The children have resided with their

maternal grandparents continuously for twenty-two months since removal. The parents

fail to overcome this presumption; therefore, the District Court did not abuse its discretion

in terminating Mother’s and Father’s parental rights.

¶38    A harmless error does not mandate we reverse a district court judgment; an error

must cause substantial prejudice to warrant reversal. In re S.C., 2005 MT 241, ¶ 29, 328
Mont. 476, 121 P.3d 552. Consequently, we conclude, in light of the facts of this case, the

District Court’s error in admitting the parents’ respective drug test results based on § 41-

3-112(4), MCA, did not result in substantial prejudice to the parents and does not warrant

reversal.




                                             17
                                    CONCLUSION

¶39   We conclude the District Court abused its discretion in admitting the parents’

respective drug test results through the children’s CASA worker. However, the District

Court did not abuse its discretion in terminating Mother’s and Father’s parental rights as

even with exclusion of the drug test results, substantial evidence supports Mother and

Father failed to address the objectives of their respective treatment plans and the conduct

or condition rendering each of them unfit or unable to parent was not likely to change

within a reasonable time. Thus, we find admitting the drug test results was harmless error

and does not warrant reversal.

¶40   Affirmed.


                                                 /S/ INGRID GUSTAFSON


We concur:

/S/ MIKE McGRATH
/S/ JAMES JEREMIAH SHEA
/S/ LAURIE McKINNON
/S/ DIRK M. SANDEFUR
/S/ JIM RICE




                                            18